—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered January 22, 1999, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant failed to demonstrate that he was denied the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to reach them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.